Citation Nr: 0836129	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  97-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. What evaluation is warranted for surgical scarring from 
October 17, 1996?

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to direct service connection 
for an acquired psychiatric disorder?

3. Entitlement to service connection for an acquired 
psychiatric disorder, secondary to pelvic inflammatory 
disease with residuals of a left salpingectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, in which, in pertinent part, determined that 
new and material evidence had not been presented to reopen a 
previously denied claim of entitlement to direct service 
connection for an acquired psychiatric disorder. 

At a September 1997 hearing before the RO's hearing officer, 
the veteran raised the issue of entitlement to secondary 
service connection for an acquired psychiatric disorder, due 
to pelvic inflammatory disease. A transcript is of record.  

In a November 1998 rating decision a separate noncompensable 
rating for scarring was assigned for gynecological surgery.  
In a July 2003 rating decision the rating for the scar was 
increased to 10 percent effective September 23, 1997. 

The veteran was scheduled for subsequent personal hearings, 
however in January and November 2000 she cancelled them. 

This case was remanded by the Board in February 2004 for 
additional development.  It has now been returned to the 
Board for adjudication. 

The record raises the issue of entitlement to a earlier 
effective date for the assignment of a separate evaluation 
for a surgical scar due to gynecological surgery.  
Additionally, as noted in February 2004, the appellant has 
raised a claim of entitlement to service connection for post 
traumatic stress disorder.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  
 


FINDINGS OF FACT

1.  The veteran's surgical scar is not manifested by either a 
moderate or moderately severe muscle injury, and it does not 
exceed 12 square inches in size or cause any limitation of 
motion.

2.  Entitlement to direct service connection for an acquired 
psychiatric disorder was denied in an April 1987 rating 
decision.  

3.  In January 1989, the RO denied the veteran's claim to 
reopen the issue of entitlement to direct service connection 
for an acquired psychiatric disorder.  The veteran did not 
perfect an appeal.  

4. The evidence associated with the claims file since the 
January 1989 rating decision does not tend to establish any 
material fact which was not already of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the direct service connection claim.

5. An acquired psychiatric disorder is not shown by competent 
medical evidence to have a nexus to a service connected 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent rating for a surgical scar have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.56, 4.118, Diagnostic Code 7805 (2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.56, 4.118, Diagnostic 
Codes 7801, 7804, 7805 (2007).

2.  The January 1989 rating decision denying the claim to 
reopen the issue of entitlement to direct service connection 
for an acquired psychiatric disorder, is final; the evidence 
presented since is not new and material, and the claim is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2000).

3.  An acquired psychiatric is not proximately due to or the 
result of a service- connected disability. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 Compliance

With respect to the claim of entitlement to a higher initial 
rating for a surgical scar because service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.   
The decision of the United States Court of Appeals for 
Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.

Further, with respect to the claim for an initial higher 
rating, VA has fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  She was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  
38 C.F.R. § 3.159(c).

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have also been met concerning the remaining 
service connection claims.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in July and October 
2003, and in March and June 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain. VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA provided adequate notice 
of how disability ratings and effective dates are assigned.  
In the October 2003 supplemental statement of the case the 
veteran was adequately informed of the specific basis for the 
prior denial of his service connection on a direct basis for 
an acquired psychiatric disorder claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
she was afforded a meaningful opportunity to participate in 
the adjudication of the claims, and the claims were 
readjudicated.  The evidence of record, to include that 
discussed above, rebuts any suggestion that VA's efforts to 
provide notice prejudiced the appellant.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  Because the veteran has actual notice of the 
rating criteria, and because the claims have been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting these 
decisions, there is no requirement that the evidence 
submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

I. Increased rating

The veteran alleges that the severity of her service-
connected surgical scarring warrants a higher disability 
rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  The analysis in the 
following decision will consider the possibility that 
different ratings may be warranted for different time 
periods.  

The veteran is currently in receipt of a 10 percent 
disability ratings for surgical scarring under 38 C.F.R. § 
4.118, DC 7804. 

The schedular criteria by which scars are rated changed 
during the pendency of this appeal. See 67 Fed. Reg. 49590-
49599 (July 31, 2002) (effective August 30, 2002) codified at 
38 C.F.R. § 4.118.  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Accordingly, the Board will review 
both the pre- and post-August 20, 2002, rating criteria to 
determine the proper evaluation for the veteran's scar 
disability.

Prior to August 30, 2002, an evaluation in excess of 10 
percent for a scar required consideration of any functional 
impairment of the affected body part.  As the surgery was for 
pelvic inflammatory disease, the Board will look at the 
functional impairment the scar may cause muscles controlling 
the pelvic girdle, i.e., 38 C.F.R. § 4.73, Diagnostic Codes 
5316, 5317 and 5318.  Under Diagnostic Codes 5316 and 5318, 
30 and 20 percent ratings are respectively warranted for a 
moderately severe injury to Muscle Groups XVI and XVIII.  
Under Diagnostic Code 5317 a 20 percent evaluation is in 
order for a moderate injury to Muscle Group XVII.   

Under 38 C.F.R. § 4.56, a moderately severe muscle injury is 
objectively manifested by entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of a missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  

That regulation also provides that a moderate muscle injury 
is objectively manifested by entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of some loss of deep fascia or muscle substance 
or impairment of muscle tonus, or a lowered threshold of 
fatigue.  

At no time during the appellate term, however, has the 
surgical scar ever shown the level of disability necessary to 
warrant an increased rating under the Diagnostic Criteria in 
effect prior to August 30, 2002.  For example, at her August 
1998 VA examination her scars were described as fairly well 
healed.  There was no report of any loss of deep fascia, 
muscle substance, muscle tonus, or a lowered threshold of 
fatigue.  Hence, there is no basis for an increased rating 
under the schedular criteria in effect prior to the change in 
the law.

Effective August 30, 2002, a higher rating for the veteran's 
surgical scarring is rated, in addition to the provisions of 
38 C.F.R. § 4.56 detailed above, under 38 C.F.R. § 4.118, 
Diagnostic Code 7801 which would provide a higher 20 percent 
evaluation if the scars covered an area or areas exceeding 12 
square inches (77 sq. cm.). 

At an April 2008 VA examination, the claims file was 
reviewed.  The examiner noted a stable lower abdomen scar 
running east-west which measured 41/2 inches by 1/8 inch.  It 
was painful and tender to touch.  There was no adherence to 
underlying tissue.  The texture was slightly irregular.  
There was minimal depression.  The scar was superficial and 
not deep. There was no inflammation, edema, or keloid 
formation.  The color of the scar was minimally darker than 
the surrounding tissue. There was no induration, flexibility, 
or limitation of motion.  The diagnosis was scar with 
residuals as noted.  

The medical evidence of record preponderates against finding 
entitlement to a disability rating greater than the current 
10 percent rating for the veteran's surgical scarring.  There 
is no objective evidence that the veteran's scar exceeds 12 
square inches.  Moreover, there continues to be no objective 
evidence of any loss of deep fascia, muscle substance, muscle 
tonus, or a lowered threshold of fatigue.  Therefore, a 
rating higher than the current 10 percent rating for the 
veteran's surgical scarring must be denied.

II.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2008). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

As pertinent to this case, Title 38, Code of Federal 
Regulations, Section 3.156(a) (2000) provides that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be "so significant that it must be considered in 
order to fairly decide the merits of the claim."

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo. If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant. Further analysis, beyond consideration of whether 
the evidence received is new and material is neither required 
nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

After having carefully reviewed the evidence of record, the 
Board finds there is no new and material evidence to 
constitute reopening the veteran's claim.

Entitlement to service connection for a nervous disorder was 
denied in an April 1987 rating decision.  Specifically the RO 
found no evidence of any nervous or psychiatric disorder 
during service, and no evidence of a psychosis within the 
first post service year.  That rating decision became final 
when a notice of disagreement was not filed within one year 
after the date of notice of the rating decision.

In a January 1989 rating decision the RO found that new and 
material evidence had not been submitted to reopen the 
previously denied claim on a direct basis for an acquired 
psychiatric disorder.  The claim was denied because there 
still was no evidence of any nervous or psychiatric disorder 
during service and no evidence of a psychosis within the 
first post service year.  The veteran was notified of the 
decision and of her appellate rights, but she did not perfect 
an appeal.

The evidence on file at the time of the January 1989 rating 
decision included the service medical records, and extensive 
private and VA treatment records.  

The records since the last final denial on the merits do not 
contain any competent evidence linking, or even suggesting a 
link, between any current psychiatric disability and service.  
The veteran has submitted extensive VA and private medical 
treatment records.  These records, while new, are in essence 
redundant and duplicative of the evidence which was already 
of file.  The evidence submitted since January 1989 while 
showing treatment for several psychiatric disorders, still 
contains no evidence of a psychiatric disorder in service or 
a psychosis within one year of separation from service.  

Hence, the evidence received after the January 1989 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim. What was 
missing at the time of the January 1989 RO decision and what 
is still missing, is medical evidence of a psychiatric 
disorder in service or a psychosis within one year of 
separation from service.  

The veteran's contentions in this regard were previously of 
record and her current contentions, being essentially the 
same, are not new and material to her claim. The claim is 
denied.

III. Service connection on a secondary basis

In order to establish service connection for the claimed 
disorder, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disabilities. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

In addition to the law governing direct service connection, 
secondary service connection may be granted where a 
disability is proximately due to or the result of an already 
service- connected disability, to include when a service-
connected disability has aggravated a non-service-connected 
disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran claims that she is entitled to service connection 
for an acquired psychiatric disorder due to her pelvic 
inflammatory disease with residuals of a left salpingectomy.  
In this regard, the service medical records are entirely 
negative as to a psychiatric disorder.

Private and VA treatment records on file first show diagnoses 
of a borderline personality disorder, alcohol abuse, and rule 
out multiple personality disorder in March 1985.  In December 
1986, she was noted to appear to be in a mixed situation of 
considerable neurotic and personality traits as well as 
symptoms suggesting a schizophrenic illness.  The diagnosis 
was a schizoaffective disorder.

At a personal hearing at the RO she noted her first 
psychiatric treatment for depression was in 1986.  She was 
nervous and heard voices, and she argued that her illness was 
secondary to her gynecological disorders.  

November 1996 records from the John F. Kennedy Community 
Mental Health/Mental Retardation Center note that the veteran 
was diagnosed with major depression, alcohol abuse, 
questionable alcohol hallucinations, and a personality 
disorder, not otherwise specified.  

During a January 1998 VA mental disorders examination the 
claims file was reviewed.  The veteran reported depression, 
suicidal thoughts, hearing voices, a history of heavy 
drinking, and a history of blackouts.  She reported abusing 
drugs including cocaine.  She had a history of 
hospitalizations in 1985 to 1986 but could not remember 
dates.  Following a mental status examination the diagnoses 
were schizoaffective disorder, depression, and history of 
polysubstance abuse.  A nexus opinion was not offered.

Extensive VA outpatient treatment records dating through 
April 2008 note continued psychiatric care by VA.  The 
diagnoses included schizophrenia, mood disorder not otherwise 
specified, depression, and alcohol dependence.  These 
records, however, do not include any opinion which links a 
current psychiatric disorder to her pelvic inflammatory 
disease.  Indeed, the clinical record offers absolutely no 
competent medical basis upon which to find that an acquired 
psychiatric disorder has any objective relationship to the 
veteran's gynecological disorders.

The Board has considered the veteran's assertions that an 
acquired psychiatric disorder developed as the result of her 
gynecological disorders, however, as a layperson, she does 
not have the requisite training and expertise to render an 
opinion on a medical matter, such as the etiology of a 
current disability. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The claim is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a rating in excess of 10 percent for surgical 
scarring is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to direct service connection for an 
acquired psychiatric disorder, the appeal is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, secondary to pelvic inflammatory disease with 
residuals of a left salpingectomy, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


